UPON A REHEARING EN BANC
On November 30, 1999, a panel of this Court reversed and remanded the convictions of Jack Enic Clark for sodomy and statutory rape. See Clark v. Commonwealth, 31 Va.App. 96, 521 S.E.2d 313 (1999). We granted the Commonwealth’s petition for rehearing en banc.
Upon rehearing en banc, the judgment of the trial court is affirmed without opinion by an evenly divided Court. Accordingly, the opinion previously rendered by a panel of this Court on November 30, 1999, is withdrawn and the mandate entered on that date is vacated. The appellant shall pay to the Commonwealth of Virginia thirty dollars damages.
Chief Judge Fitzpatrick, Judges Coleman, Bumgardner and Humphreys voted to affirm said judgment.
Judges Benton, Elder, Bray and Senior Judge Cole voted to reverse the judgment of the trial court.
This order shall be published and certified to the trial court.